Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Feb. 2021 has been entered.

Claim Objections
Claim1 is objected to because of the following informalities:  
Claim 1, line 3: Insert “Tempo-CNF” between “a” and “biopolymer” and
Claim 1, line 5-6: Delete “(Tempo-CNF)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Battersby et al. (US Patent Application 2012/0207887, published 16 Aug. 2012, hereinafter Battersby) in view of Fukuzumi et al. (“Transparent and high gas barrier films of cellulose nanofibers prepared by TEMPO-mediated oxidation,” Biomacromolecules, Vol. 10 (2009), pp.162-165, published 04 Dec. 2008, hereinafter Fukuzumi) and further in view of Braskem (“I’m Green Polyethylene,” published May 2014, hereinafter Braskem) and further in view of Kim et al. (“Corona induced bonding of synthetic polymers to cellulose,” J.Poly.Sci.Part C, No. 30, pp. 533-542, published 1970, hereinafter Kim) and evidence provided by Chuberre.
Regarding claims 1-5, 8, and 16-18, Battersby teaches a printed flexible film for food packaging consisting of a HDPE substrate and a shellac barrier coating (Abstract and paragraph 0012).  The barrier coating is made of shellac (obtained from secretions of the female lac bug) or other organic-origin films, such as microcrystalline cellulose (paragraphs 0028, 0029-0030, and 0035).  Battersby teaches that the shellac analogues should be lipid insoluble (paragraph 0034).  Battersby teaches the oil barrier has a thickness of 0.1 to 10 microns (paragraph 0040).
Chuberre et al. (“Mineral oils and waxes in cosmetics: an overview mainly based on the current European regulations and the safety profile of these compounds,” J.Euro.Aca.Derm.Vener., Vol. 33, Suppl. 7, pp. 5-14, published 2019, hereinafter Chuberre) teaches that mineral oils are highly lipophilic (Abstract) and mineral oils mainly consist of mineral oil saturated hydrocarbons (MOSH) and mineral oil aromatic hydrocarbons (page 5, Introduction/Background section, 1st column, 1st paragraph).  Thus, the shellac analogues of Battersby would necessarily be biopolymer-based mineral oil barriers.

Fukuzumi teaches the use of TEMPO-oxidized cellulose nanofibers (TEMP-CNF) as barrier films (Abstract).
It would have been obvious to one of ordinary skill in the art to use the TEMPO-CNF barrier films of Fukuzumi as the shellac analogous layer of Battersby.  Fukuzumi teaches that his films were transparent and flexible and had extremely low coefficients of thermal expansion, and the oxygen permeability of a PLA film was drastically decreased by a factor of about 750 with the addition of a TEMPO-CNF film (Abstract).
Battersby in view of Fukuzumi does not disclose that the HDPE is bio-based.
Braskem teaches that their Green Polyethylene is a drop-in biopolymer with HDPE grades that cover a wide range of applications (page 3, 2nd column, 1st and 2nd paragraphs).
It would have been obvious to one of ordinary skill in the art to use the bio-HDPE of Braskem in the coated paper of Battersby in view of Fukuzumi.  Braskem teaches that their bio-HDPE for blow and cast films has a minimum bio-based content of 94-96% (page 13, table).  Braskem teaches that use of their bio-polyethylene does not require investments in new equipment; therefore, their bio-polyethylenes are drop-ins for current products (page 4, 2nd column, 1st and 2nd paragraph).  Braskem teaches that using their green polyethylene helps reduce greenhouse gas emissions (page 3, column 1, 1st paragraph).
Given that 100% of Fukuzumi’s barrier film is bio-based and 94-96% of Braskem’s HDPE is bio-based, then the total package would be at least 96% bio-based.

Kim teaches that corona induced bonding improves the adhesion between sheets of cellulose and synthetic polymers (Abstract).
It would have been obvious to one of ordinary skill in the art to apply a corona treatment to the HDPE surface as taught by Kim in the flexible film packaging of Battersby in view of Fukuzumi and further in view of Braskem.  Kim teaches that the bonding strength between a commercial polyethylene film and a cellulose film increased from 0.2 kg/cm2 for untreated polyethylene film to 12.2 kg/cm2 for an oxygen corona treated polyethylene film (Table II, PE – untreated control vs. “Comm” polymer treated).
Given that the printed flexible film for food packaging of Battersby in view of Fukuzumi and further in view of Braskem and further in view of Kim have the same HDPE substrate, same composition and same thickness of the mineral oil barrier, and same activated HDPE surface as the claimed invention, it is the examiner’s position that the printed flexible film for food packaging of Battersby in view of Fukuzumi and further in view of Braskem and further in view of Kim layer would inherently have the same rate of mineral oil migration rate as the claimed invention and that rate would inherently be reduced by the same amount as compared to an uncoated HDPE as the claimed invention.

Claims 1-5, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US Patent Application 2014/0288296 A1, published 25 Sep. 2014, hereinafter Qi) in view of Fukuzumi et al. (“Transparent and high gas barrier films of cellulose nanofibers prepared by .
Regarding claims 1-5, 8, and 16-18, Qi teaches a cellulosic film in which one surface of the cellulose film is in contact with a hydrophobic solid material (Abstract).  Qi teaches that the cellulose material is cellulose filaments (paragraph 0043).  Qi teaches the hydrophobic support material is HDPE (paragraph 0023).  Qi teaches that the basic weight of the cast cellulose film is 1.0 to 200 g/m2 (paragraph 0069 and 0076).
Yousefi et al. (“Cellulose nanofiber board,” Carbo.Polymers, Vol. 187, pp. 133-139, published 20 Feb. 2018, hereinafter Yousefi) discloses the density of a cellulose nanofiber board is 1.3 g/cm3 (Abstract) or 1300 kg/m3.  Therefore, the coating weight taught by Qi corresponds to cellulose film thicknesses of 0.77 (1/1000/1300*1,000,000) to 154 [Symbol font/0x6D]m (200/1000/1300*1,000,000).  
Qi does not disclose that microcrystalline cellulose is Tempo-CNF, the HDPE is bio-based and the surface of the HDPE is activated.
Fukuzumi teaches the use of TEMPO-oxidized cellulose nanofibers (TEMP-CNF) as barrier films (Abstract).
It would have been obvious to one of ordinary skill in the art to use the TEMPO-CNF of Fukuzumi as cellulose filaments of Qi.  Fukuzumi teaches that his films were transparent and flexible and had extremely low coefficients of thermal expansion, and the oxygen permeability 
Qi in view of Fukuzumi does not disclose that the HDPE is bio-based.
Braskem teaches that their Green Polyethylene is a drop-in biopolymer with HDPE grades that cover a wide range of applications (page 3, 2nd column, 1st and 2nd paragraphs).
It would have been obvious to one of ordinary skill in the art to use the bio-HDPE of Braskem in the cellulose fibril-HDPE film of Qi in view of Fukuzumi.  Braskem teaches that their bio-HDPE for blow and cast films has a minimum bio-based content of 94-96% (page 13, table).  Braskem teaches that use of their bio-polyethylene does not require investments in new equipment; therefore, their bio-polyethylenes are drop-ins for current products (page 4, 2nd column, 1st and 2nd paragraph).  Braskem teaches that using their green polyethylene helps reduce greenhouse gas emissions (page 3, column 1, 1st paragraph).
Given that 100% of cellulose film of Qi in view of Fukuzumi is bio-based and 94-96% of Braskem’s HDPE is bio-based, then the total package would be at least 96% bio-based.
Qi in view of Fukuzumi and further in view of Braskem does not disclose that the HDPE is activated.
Kim teaches that corona induced bonding improves the adhesion between sheets of cellulose and synthetic polymers (Abstract).
It would have been obvious to one of ordinary skill in the art to apply a corona treatment to the HDPE surface as taught by Kim in the cellulose fibril-HDPE film of Qi in view of Fukuzumi and further in view of Braskem.  Kim teaches that the bonding strength between a commercial polyethylene film and a cellulose film increased from 0.2 kg/cm2 for untreated 
Given that the cellulose fibril-HDPE film of Qi in view of Fukuzumi and further in view of Braskem and further in view of Kim have the same HDPE substrate, same composition and same thickness of the mineral oil barrier, and same activated HDPE surface as the claimed invention, it is the examiner’s position that the cellulose fibril-HDPE film of Qi in view of Fukuzumi and further in view of Braskem and further in view of Kim layer would inherently have the same rate of mineral oil migration rate as the claimed invention and that rate would inherently be reduced by the same amount as compared to an uncoated HDPE as the claimed invention.

Response to Arguments
Applicant's arguments filed 16 Feb. 2021 have been fully considered.  Applicant’s amendment overcame the rejections based on the prior art of Skaatar in view of Fukuzumi and further in view of Braskem and further in view of Kim and further in view of Vendamme and Eevars and the rejections based on the prior art of Battersby in view of Braskem and further in view of Kim.  Applicant’s arguments regarding the rejections based on Battersby in view of Fukuzumi and further in view of Braskem and further in view of Kim were not persuasive.  
Applicant amended claims 1-4 and 16-18 and cancelled claim 7.
Applicant argues that Battersby discloses that the shellac or another analogous coating must be water-vapor impermeable, and Fukuzumi does not disclose his cellulosic material is 
However, Battersby explicitly teaches that cellulose and its derivatives, including microcrystalline cellulose, are appropriate shellac analogs (paragraph 0035).  
Further, Fukuzumi teaches that his TEMPO-oxidized cellulose fiber-based films can be made hydrophobic by treatment with an alkylketene dimer (page 165, 1st column, 2nd paragraph). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787